Citation Nr: 1027121	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-41 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to May 1969.  
He is the recipient of, among other decorations, a Purple Heart 
medal and a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Indianapolis, Indiana that denied the Veteran's claim of 
entitlement to service connection for a back disorder (claimed as 
a "lump on spine").

In October 2008 and January 2009, the Board remanded this matter 
for further development.  Such development has been completed and 
associated with the claims file, and this matter is ready for 
further review by the Board.


FINDING OF FACT

The Veteran's back disorder is not shown by the most probative 
evidence of record to be etiologically related to a disease, 
injury, or event in service.


CONCLUSION OF LAW

Service connection for a back disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a 
back disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated July 2004 and January 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009).  The July 2004 and January 2006 VCAA letters informed the 
Veteran of what information or evidence was needed to support his 
claim, what types of evidence the Veteran was responsible for 
obtaining and submitting to VA, and which evidence VA would 
obtain.  A March 2006 notice explained how VA assigns disability 
ratings and effective dates.  See Dingess, supra.   The Board 
further notes that the Veteran's claim was readjudicated by way 
of Supplemental Statements of the Case (SSOCs) dated December 
2006, September 2007, March 2008, and April 2010, such that any 
issue as to the timeliness of the notices constituted harmless 
error.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's available service treatment records, VA 
treatment records, and private treatment records have been 
associated with the claims file.  In this regard, the Board notes 
that the Veteran identified certain inpatient service treatment 
records from the 106th General Hospital located in Yokohama, 
Japan relating to treatment for shrapnel wounds he incurred in 
service in Vietnam.  See, e.g., Notice of Disagreement, March 
2005; Statement, April 2005.  In March 2006, the RO requested all 
of the Veteran's inpatient service treatment records from the 
106th General Hospital, in response to which VA received all of 
the available inpatient records from the 106th General Hospital 
as well as the available records from the Naval Hospital located 
in Great Lakes, Illinois (where the Veteran was transported for 
further treatment of his wounds).  Based thereon, the Board finds 
that the RO has fulfilled its duty to assist the Veteran to the 
extent possible.  The Veteran has not identified any additional 
relevant treatment records for VA to obtain.  The Board finds 
that the record contains sufficient evidence to make a decision 
on the claim.

Furthermore, the January 2009 Board remand directed that the RO 
request authorization from the Veteran to obtain certain private 
treatment records from Dr G. that the Veteran had indicated were 
relevant to his claim.  Based thereon, in January 2009, the RO 
sent a request to the Veteran for a completed Form 21-4142 
authorizing VA to obtain the records.  In response, the Veteran 
sent a February 2009 letter to the RO explaining that he did not 
intend to identify any particular records for VA to obtain from 
Dr. G., but rather, that he intended to relay the fact that he 
was told (orally) by Dr.G. that his claimed back disorder ("my 
first two bulges") may be related to a spinal injection he 
received in service.  As such, the Board finds that that the RO 
substantially complied with the Board's remand directive to the 
extent possible under the circumstances.  See Stegall v. West, 11 
Vet. App. 268 (1998) (duty to ensure compliance with Board remand 
order).

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this regard, as noted above, in January 2009, the Board 
remanded this matter for further development, including so that 
the Veteran could be provided with a VA examination relating to 
his claim.  Based thereon, the Veteran was provided with a VA 
examination in February 2010, and a March 2010 addendum was 
prepared by the same examiner noting that the Veteran's claims 
file was reviewed.  The February 2010 VA examination report 
reflects that the examiner had an opportunity to personally 
elicit a history from the Veteran and examine him.  The examiner 
also provided a clear rationale for his conclusions.  Based 
thereon, the Board finds this VA examination report, in tandem 
with the March 2010 addendum showing the claims file was 
reviewed, to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claim.  Likewise, the Board 
finds that the RO substantially complied with the Board's remand 
directive.  See Stegall, supra.

Finally, the Board notes that this case was previously remanded 
in October 2008 so that the Veteran could be provided with a 
Travel Board hearing per his request on his December 2005 Form 9 
appeal.  A December 2008 Report of Contact, however, reflects 
that the Veteran intended to withdraw his request for such 
hearing, and the Board notes that a written withdrawal was also 
submitted by the Veteran.  Again, the Board finds substantial 
compliance with its remand directive, and that this matter is 
properly before the Board for further review.  See Stegall, 
supra.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Marines from February 
1968 to May 1969, including service in Vietnam from September 
1968 to March 1969.  See DD Form 214; see also Record of Service.  
He is the recipient of, among other decorations, the Purple Heart 
medal and the Combat Action Ribbon.

The Veteran claims that he incurred a back disorder as a result 
of a spinal anesthesia injection performed in service at the 
106th General Hospital in Yokohama, Japan in March 1969 while 
treating several shrapnel wounds he incurred in Vietnam (none of 
which wounds were incurred in his back).  The Veteran claims that 
the injection was not successful and that the spinal injection 
may have chipped a bone in his back or otherwise caused his 
current back disorder.  See Notice of Disagreement, March 2005; 
see also Statement, April 2005.

A January 2006 CT scan report from Reid Hospital, a private 
facility, reflects an impression of multilevel diffuse disc 
bulges resulting in mild canal narrowing and moderate bilateral 
neuroforaminal narrowing.  A July 2007 CT scan report from the 
same private facility reflects an impression of degenerative 
changes of the thoracolumbar spine.  Clearly, the Board finds 
that the Veteran has a current back disorder.

The Board must now address whether the Veteran's current back 
disorder is related to service.

As an initial matter, the Veteran's service treatment records, 
including his inpatient treatment records from the 106th General 
Hospital in Yokohama, Japan, and from the Naval Hospital in Great 
Lakes, Illinois, are all silent as to any complaints of any back 
problems.  

With regard to the Veteran's shrapnel wounds incurred in Vietnam, 
his service treatment records reflect that he incurred multiple 
shrapnel wounds to his neck, right arm, right thigh, right ankle, 
and left calf (but none to his back) from an exploding grenade on 
March 20, 1969, in Vietnam, that his wounds were dressed and 
cleaned, that he was taken to Da Nang where he underwent 
debridement of his wounds, and that he was evacuated later that 
same day to the 106th General Hospital located in Yokohama, 
Japan, where delayed closure (sutures) was performed six days 
later.  See Service Treatment Record, March 20, 1969; DD Form 
602, March 20, 1969; Inpatient Service Treatment Records, April 
7, 1969, and April 24, 1969.

An April 2, 1969 inpatient record from the 106th General Hospital 
reflects that the Veteran received physical therapy due to 
limitation of motion in his left ankle.

An April 2, 1969 service record reflects that the Veteran was 
transferred from the 106th General Hospital in Japan to the Naval 
Hospital in Great Lakes, Illinois for further treatment, where he 
was admitted on April 7, 1969.  An April 7, 1969 inpatient 
treatment record from the Naval Hospital in Great Lakes reflects 
that the Veteran presented with multiple fracture wounds (noted 
as "well healed," as explained below), that there was no artery 
or nerve involvement, but that he presently had difficulty 
walking on his left leg due to tightness of his heel cord with 
some limitation of dorsiflexion.  An April 7, 1969 physical 
examination report reflects that the Veteran's wounds were "all 
healed" (although the Board notes that the Veteran was admitted 
with some sutures), that dorsiflexion of his right ankle was 
limited to 90 degrees, and that examination of the Veteran's back 
revealed no CVA tenderness.  Doctor's orders dated April 7, 1969 
reflect that the Veteran was referred for physical therapy for 
range of motion exercises for his left ankle and that he was 
given a cane.  Nursing notes also dated April 7 to 9, 1969 
reflect "feels fine" and "slept well."  An April 9, 1969 
inpatient record reflects that the Veteran was healing well from 
all wounds and was to go on convalescent leave.  A sick leave 
request reflects that the Veteran was granted 14 days of sick 
leave and was to return to duty on April 24, 1969.  Examination 
and narrative summary records dated April 24, 1969 from the Naval 
Hospital reflect that the Veteran's wounds were "noted to be 
healed" and that he was to be discharged to active duty.

The Board acknowledges that there are no service treatment 
records reflecting that any spinal injection or any sort of 
anesthesia was administered in treating the Veteran's shrapnel 
wounds in Da Nang or at the 106th General Hospital in Japan, and 
that there is no surgical record of the debridement of his wounds 
there.  The Board also notes that none of the Veteran's service 
treatment records reflect any complaints of any back problems 
during or after the Veteran was treated for his shrapnel wounds 
in Vietnam or at the 106th General Hospital, nor do any of the 
above inpatient treatment records reflect that there was any 
problem with any medical procedure performed on the Veteran in 
treating his wounds.  As noted above, the Veteran was noted as 
well-healed upon admission to and on discharge from the Great 
Lakes Naval Hospital, and the Great Lakes records essentially 
reflect that he was sent there in April 1969 for physical therapy 
on his left lower extremity and then discharged for full duty 
about three weeks later.  Likewise, there is no mention of any 
back problems on the Veteran's May 1969 separation examination 
report or his own report of medical history.

Post-service, an October 2001 private treatment record prepared 
by Dr. P.A., the Veteran's primary care physician, reflects that 
Dr. P.A. referred the Veteran to an orthopedist for evaluation 
for complaints of left knee pain that the Veteran related to his 
shrapnel wounds in Vietnam, but there is no mention on this 
record of any reports of back problems.  Likewise, an October 
2001 private treatment record prepared by Dr. K.B., an 
orthopedist, reflects that the Veteran presented for evaluation 
of his left knee and that he reported his history of shrapnel 
wounds in service, but, again, that he did not report any back 
problems.  Similarly, an October 2001 private treatment record 
prepared by Dr. J.B., a neurologist, reflects that the Veteran 
was referred by Dr. K.B. for further evaluation of the Veteran's 
left knee, and the neurologist specifically noted that "he has 
not had any leg pain or low back pain."

The first treatment record in the entire claims file reflecting 
any complaints of back problems is an August 2002 private 
radiological record prepared at Reid Hospital that reflects that 
the Veteran complained of back pain and left leg pain and 
numbness.  A prior August 2002 private treatment record prepared 
by Dr. P.A. reflects that he referred the Veteran for the CT scan 
because the Veteran complained of radiculopathic symptoms down 
his left leg that he related to his shrapnel wounds in service.  
The August 2002 radiological record reflects that x-rays revealed 
normal disc spaces and vertebral body heights, with marginal 
spurring at L-1-L2, L2-L3, and L3-L4.  The record also shows that 
CT scan results revealed diffuse annular bulges at L3-L4 and L4-
L5, and bony narrowing of the left neuroforamen at L4-L5.

Over a year later, a November 2003 private treatment record 
prepared by Dr. P.A. reflects that the Veteran complained of back 
pain and that Dr. P.A. referred the Veteran for orthopedic 
consultation (there is no record, however, that the Veteran ever 
follow-up on the referral).  

An August 2004 VA radiological report reflects that an x-ray of 
the Veteran's lumbosacral spine revealed spurs on the margins of 
the lumbar vertebrae, no spondylolisthesis, and no spondylotic 
effect.  An impression of degenerative changes in the lumbar 
spine and lower dorsal spine was recorded.

A February 2005 record from Dr. P.A. reflects that the Veteran 
again complained of back pain, and that the Veteran related his 
back pain to his shrapnel wounds in Japan.  Dr. P.A. noted that 
"after talking with him for an extended period of time, his wife 
states that the real reason they are here is to talk about her 
father . . . Then when getting back to her husband about his back 
pain he is just willing to take Motrin and does not want to go to 
a specialist."  Dr. P.A. noted that the Veteran was to call if 
he wanted to pursue his back problem further.  A March 2005 
telephone note reflects that the Veteran called Dr. P.A.'s office 
regarding back problems, and that he was referred back to the 
neurologist, Dr. J.B (there is no record, however, that the 
Veteran presented to Dr. J.B. for an evaluation).  Almost a year 
later, a January 2006 record from Dr. P.A. reflects that the 
Veteran complained of back pain, and that he was referred for a 
CT scan.  As noted above, the January 2006 CT scan report from 
Reid Hospital reflects an impression of multilevel diffuse disc 
bulges resulting in mild canal narrowing and moderate bilateral 
neuroforaminal narrowing.

Meanwhile, October 2005 through January 2006 private treatment 
records reflect that the Veteran was treated by a chiropractor 
for his complaints of back pain and left leg problems.  A January 
2006 letter written by the chiropractor, Mr. M.J., reflects that 
he reviewed the August 2002 and January 2006 CT scans from Reid 
hospital, that x-rays were performed in his office in October 
2005 that revealed spondylolysis deformans throughout the lumbar 
spine, and that he diagnosed the Veteran with lumbar segmental 
dysfunction complicated by multiple disc bulges resulting in 
lower back and left sciatica.  M.J. noted that he treated the 
Veteran with an eight-week manual manipulation program.

An October 2006 VA treatment record reflects that the Veteran 
reported that he was being treated by a chiropractor for lower 
back pain.

A July 2007 VA CAT of the thorax, which was performed due to a 
history of melanoma and in order to rule-out metastases, reflects 
an impression including degenerative changes in the thoracolumbar 
spine.

A September 2007 treatment record from Dr. P.A. that reflects 
that the Veteran reported experiencing back pain again, and that 
the Veteran reported that it began "years ago" but recently 
worsened over he last few months.  Dr. P.A. recorded a diagnosis 
of lumbago-sciatica due to displacement of lumbar intervertebral 
disc/left.

A February 2010 VA examination report reflects that the Veteran 
reported a history of incurring multiple shrapnel wounds in 
Vietnam in March 1969, that he was able to walk down the road and 
then carried out of the field, and that he was initially treated 
in Da Nang with debridement and local wound care.  The Veteran 
also reported that he was transferred to Japan for further 
treatment, including further debridement of his wounds and DVTs.  
The Veteran reported that at that point he was given a spinal 
anesthetic that only anesthetized his lower left extremity, and 
that he was then given a general anesthetic for his surgical 
care.  The Veteran explained that he believed the ineffective 
spinal anesthetic was related to his current back condition.  The 
examiner also noted the Veteran's post-service history of no 
injuries to his back, that he described the onset of his back 
problems as being in the last 10 to 15 years, and that he 
described the condition as a constant pain in his lower back with 
some radicular pain down his lower left leg.  The examiner noted 
that the Veteran's recent CT scans showed bulging discs at 
multiple lumbar levels with some left-sided foraminal 
encroachment, and that plain films showed spurs on the anterior 
margins of the vertebral bodies with an impression of 
degenerative changes of the lumbar spine and lower dorsal spine.

The VA examiner noted his examination of the Veteran's back and 
recorded a diagnosis of degenerative arthritis and degenerative 
disc disease of the lumbar spine.  He opined that it was less 
likely than not that the Veteran's back condition was related to 
the Veteran's in-service shrapnel injuries or any medical 
treatment performed following such injuries.  The examiner 
reasoned that the Veteran had (based on his report) a failed 
anesthetic, but had no residual neurologic symptoms.  He noted 
that the Veteran reported that his symptoms began 10 to 15 years 
ago, whereas if he had an improperly performed spinal anesthetic 
that caused nerve injury, he would have experienced long standing 
symptoms from such nerve injury form the time of the anesthetic.  
The examiner prepared a March 2010 addendum to his opinion noting 
that he had an opportunity to review the entire claims file (as 
only some of the Veteran's records were available for his review 
at the time of the February 2010 examination), and he noted that 
his opinion of February 2010 was unchanged.

The Board finds the February 2010 opinion of the VA examiner to 
be the most probative evidence of record with regard to whether 
the Veteran's back disorder is related to service, to include 
whether it is related to the shrapnel wounds he incurred in 
service and the medical treatment he received for such wounds.  
The Board notes that the examiner provided thorough reasoning for 
his opinion, and there is no other medical opinion in the claims 
file regarding the etiology of the Veteran's back disorder or 
otherwise relating it to service.  

As to the Veteran's assertions, the Board acknowledges a lay 
person may be competent to offer testimony on certain medical 
matters capable of lay observation, such as describing incurring 
shrapnel wounds and receiving an injection in service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Significantly, 
however, while the Veteran has frequently related his current 
back complaints to his the treatment received immediately after 
sustaining his shrapnel wounds, he has not asserted that he has 
experienced a continuity of symptomatology since service.  
Rather, as noted above, the Veteran reported to the February 2010 
VA examiner that he began experiencing back pain 10 or 15 years 
ago, which is long after the Veteran was treated for his shrapnel 
wounds in service in 1969.  The Board notes that this statements 
is roughly consistent with the Veteran's report to Dr. J.B. in 
October 2001, who was evaluating the Veteran's left knee (which 
the Veteran related to the shrapnel wounds), that he "has not 
had any leg pain or low back pain."  The Board finds statements 
made to a health care provider during the course of examination 
to be particularly credible as the declarant has a strong motive 
to tell the truth in order to receive a proper diagnosis.  See 
White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

As a lay person, the Veteran is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as linking 
a back disorder to medical treatment that occurred decades before 
the onset of recurrent back complaints.  See Jeandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, this 
is not a case in which the Veteran's lay statements can serve to 
establish any association between the claimed disability and 
service.  Furthermore, to the extent that health care providers 
have noted the Veteran's own assertion that his back problems are 
due treatment during service, the Board notes that a notation in 
a medical record of a history provided by a veteran does not 
transform such a lay statement into a medical opinion.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board also considered the Veteran's assertion that he was 
told (orally) by Dr.G. that his claimed back disorder ("my first 
two bulges") may be related to a spinal injection he received in 
service.  In this regard, the Court has held that a lay person 
can be competent under certain circumstances to relate statements 
they were told by a physician or other health care provider.  See 
Jandreau, supra.  However, the Court has also acknowledged that 
the connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was through a 
layman's sensibilities, is inherently less reliable than opinions 
received directly from a physician.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Consequently, the Board finds the Veteran's 
report of what Dr. G. said to be less probative than the detailed 
findings and conclusions provided by the VA examiner, as 
discussed above.

The Board has also considered the provisions of 30 U.S.C.A. 
§ 1154(b), which provide that in the case of any veteran who 
engaged in combat in active service during a period of war, lay 
evidence of service incidence of an injury may be acceptable as 
sufficient proof of service connection of the injury if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such, and, to that end, every reasonable doubt shall be 
resolved in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The Board again notes, however, that 
the Veteran has not asserted a continuity of symptomatology since 
sustaining his in-service injuries, but rather, he argues that 
his back problems that started decades following service are the 
result of medical treatment provided after incurring multiple 
combat wounds to other parts of his body.  Such statements are 
beyond the competence of the Veteran as a lay person, and are not 
among those afforded the presumptions of this statute.  Section 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for a back 
disorder, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


